                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:19-CR-33 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     DEMETRICK LEE TELLIS II,
               11                                        Defendant(s).
               12
               13            Presently before the court is Demetrick Lee Tellis II’s (“Tellis”) unopposed emergency
               14     motion for review of magistrate judge’s detention order. (ECF No. 58).
               15            Tellis is charged with being a felon in possession of ammunition. (ECF No. 12). On
               16     March 29, 2019, Tellis filed a motion to suppress the ammunition that police seized after a stop
               17     and search.   (ECF No. 26).      The court adopted Magistrate Judge Ferenbach’s report and
               18     recommendation and granted Tellis’s motion to suppress. (ECF No. 14).
               19            Tellis now asks the court to release him because the evidentiary basis for the charges
               20     against him—the ammunition—have been suppressed. (ECF No. 58). This court may review a
               21     magistrate judge’s detention order pursuant to 18 U.S.C. § 3145, which provides as follows:
               22
                             If a person is ordered detained by a magistrate, or by a person other than a judge
               23            of a court having original jurisdiction over the offense and other than a [f]ederal
                             appellate court, the person may file, with the court having original jurisdiction
               24
                             over the offense, a motion for revocation or amendment of the order. The motion
               25            shall be determined promptly.

               26     18 U.S.C. § 3145.

               27            Ordinarily, local rules require a party seeking review of a detention order to file and serve

               28     its motion “within 14 days from the date of service of the . . . detention order.” LR IB 3-5. In

James C. Mahan
U.S. District Judge
                1     this case, the detention order was filed on February 5, 2019, and the order adopting Magistrate
                2     Judge Ferenbach’s report and recommendation was not filed until August 14. (ECF Nos. 10,
                3     57). Further, Tellis’s counsel represents to the court that “AUSA Linda Mott is waiting for
                4     formal approval to dismiss the indictment” and that Mott does not oppose the motion.
                5            Thus, the court finds good cause to excuse the filing of the instant motion past the local
                6     rules’ 14-day window. The court grants Tellis’s motion.
                7            Accordingly,
                8            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Tellis’s unopposed
                9     emergency motion for review of magistrate judge’s detention order (ECF No. 58) be, and the
              10      same hereby is, GRANTED.
              11             IT IS FURTHER ORDERED that the order of detention as to Tellis (ECF No. 10) be, and
              12      the same hereby is, VACATED.
              13             IT IS FURTHER ORDERED that Tellis be released from custody.
              14             DATED August 20, 2019.
              15                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
